Case 2:85-cv-04544-DMG-AGR Document 668 Filed 09/13/19 Page 1 of 33 Page ID
                                #:33429
Case 2:85-cv-04544-DMG-AGR Document 668 Filed 09/13/19 Page 2 of 33 Page ID
                                #:33430
Case 2:85-cv-04544-DMG-AGR Document 668 Filed 09/13/19 Page 3 of 33 Page ID
                                #:33431
Case 2:85-cv-04544-DMG-AGR Document 668 Filed 09/13/19 Page 4 of 33 Page ID
                                #:33432
Case 2:85-cv-04544-DMG-AGR Document 668 Filed 09/13/19 Page 5 of 33 Page ID
                                #:33433
Case 2:85-cv-04544-DMG-AGR Document 668 Filed 09/13/19 Page 6 of 33 Page ID
                                #:33434
Case 2:85-cv-04544-DMG-AGR Document 668 Filed 09/13/19 Page 7 of 33 Page ID
                                #:33435
Case 2:85-cv-04544-DMG-AGR Document 668 Filed 09/13/19 Page 8 of 33 Page ID
                                #:33436
Case 2:85-cv-04544-DMG-AGR Document 668 Filed 09/13/19 Page 9 of 33 Page ID
                                #:33437
Case 2:85-cv-04544-DMG-AGR Document 668 Filed 09/13/19 Page 10 of 33 Page ID
                                #:33438
Case 2:85-cv-04544-DMG-AGR Document 668 Filed 09/13/19 Page 11 of 33 Page ID
                                #:33439
Case 2:85-cv-04544-DMG-AGR Document 668 Filed 09/13/19 Page 12 of 33 Page ID
                                #:33440
Case 2:85-cv-04544-DMG-AGR Document 668 Filed 09/13/19 Page 13 of 33 Page ID
                                #:33441
Case 2:85-cv-04544-DMG-AGR Document 668 Filed 09/13/19 Page 14 of 33 Page ID
                                #:33442
Case 2:85-cv-04544-DMG-AGR Document 668 Filed 09/13/19 Page 15 of 33 Page ID
                                #:33443
Case 2:85-cv-04544-DMG-AGR Document 668 Filed 09/13/19 Page 16 of 33 Page ID
                                #:33444
Case 2:85-cv-04544-DMG-AGR Document 668 Filed 09/13/19 Page 17 of 33 Page ID
                                #:33445
Case 2:85-cv-04544-DMG-AGR Document 668 Filed 09/13/19 Page 18 of 33 Page ID
                                #:33446
Case 2:85-cv-04544-DMG-AGR Document 668 Filed 09/13/19 Page 19 of 33 Page ID
                                #:33447
Case 2:85-cv-04544-DMG-AGR Document 668 Filed 09/13/19 Page 20 of 33 Page ID
                                #:33448
Case 2:85-cv-04544-DMG-AGR Document 668 Filed 09/13/19 Page 21 of 33 Page ID
                                #:33449
Case 2:85-cv-04544-DMG-AGR Document 668 Filed 09/13/19 Page 22 of 33 Page ID
                                #:33450
Case 2:85-cv-04544-DMG-AGR Document 668 Filed 09/13/19 Page 23 of 33 Page ID
                                #:33451
Case 2:85-cv-04544-DMG-AGR Document 668 Filed 09/13/19 Page 24 of 33 Page ID
                                #:33452
Case 2:85-cv-04544-DMG-AGR Document 668 Filed 09/13/19 Page 25 of 33 Page ID
                                #:33453
Case 2:85-cv-04544-DMG-AGR Document 668 Filed 09/13/19 Page 26 of 33 Page ID
                                #:33454
Case 2:85-cv-04544-DMG-AGR Document 668 Filed 09/13/19 Page 27 of 33 Page ID
                                #:33455
Case 2:85-cv-04544-DMG-AGR Document 668 Filed 09/13/19 Page 28 of 33 Page ID
                                #:33456
Case 2:85-cv-04544-DMG-AGR Document 668 Filed 09/13/19 Page 29 of 33 Page ID
                                #:33457
Case 2:85-cv-04544-DMG-AGR Document 668 Filed 09/13/19 Page 30 of 33 Page ID
                                #:33458
Case 2:85-cv-04544-DMG-AGR Document 668 Filed 09/13/19 Page 31 of 33 Page ID
                                #:33459
Case 2:85-cv-04544-DMG-AGR Document 668 Filed 09/13/19 Page 32 of 33 Page ID
                                #:33460
Case 2:85-cv-04544-DMG-AGR Document 668 Filed 09/13/19 Page 33 of 33 Page ID
                                #:33461
